SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 June 14, 2012 Date of Report (Date of earliest event reported) UNITY BANCORP, INC. (Exact Name of Registrant as Specified in its Charter) New Jersey (State or Other Jurisdiction of Incorporation) 1-12431 (Commission File Number) 22-3282551 (IRS Employer Identification No.) 64Old Highway22 Clinton,NJ 08809 (Address of Principal Executive Office) (908) 730-7630 (Registrant's Telephone Number, Including Area Code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Page 1 of 5 Item 5.02 Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. Unity Bancorp, Inc., parent company of Unity Bank, announced today the appointment of Mr. John F. X. Keane, as Executive Vice President and Chief Lending Officer.In this role Mr. Keane will now assume responsibility for both commercial and SBA lending.Mr. Keane has over 38 years experience in the financial services industry, including positions of Division Director of Citibank, Senior Vice President and Team Leader of JPMorgan Chase Bank and Region Manager of Chemical Bank. Mr. Raymond Kenwell, who was previously the Company’s Chief Lending Officer, will remain with the Company. Mr. Kenwell’s primary responsibility will be the ongoing maintenance and monitoring of our existing loan portfolio and new loan generation. Name and Position Age Principal Occupation for the Past Five Years Since Term Expires John F. X. Keane Executive Vice President and Chief Lending Officer 60 Division Director-NYC Division Citibank, N.A N/A(1) (1) Under New Jersey law, officers serve at the pleasure of the Board of Directors, and do not have set terms. There are no arrangements or understandings between Mr. Keane and any other persons pursuant to which Mr. Keane was selected as Chief Lending Officer. Mr. Keane has no family relationship with any other director or executive officer of the Registrant, nor with any person nominated or chosen to serve as a director or executive officer of the Registrant. There are no “related party transactions” between Mr. Keane and the Company or the Bank which require disclosure. There are no material plans, contracts or other arrangements (or amendments thereto) to which Mr. Keane is a party, or in which he participates, that was entered into or amended, in connection with Mr. Keane being appointed as Executive Vice President and Chief Lending Officer. Page 2 of 5 Item 9.01 Financial Statements and Exhibits (d) Exhibits Exhibit Description of Exhibit Press release issued by the Registrant on June 14, 2012 Page 3 of 5 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this Report to be signed on its behalf by the undersigned hereunto duly authorized. UNITY BANCORP, INC. (Registrant) Date:June 14, 2012 By: /s/Alan J. Bedner, Jr. Alan J. Bedner, Jr. EVP and Chief Financial Officer Page 4 of 5
